--------------------------------------------------------------------------------

Exhibit 10.1




TERRAFORM POWER, INC.


CLASS A COMMON STOCK PURCHASE AGREEMENT


This Class A Common Stock Purchase Agreement (the “Agreement”) is made as of
October 8, 2019, by and between TerraForm Power, Inc., a Delaware corporation
(the “Company”), and BBHC Orion Holdco L.P., an Ontario corporation (the
“Investor”). On the terms set forth in this Agreement, the Company desires to
sell to the Investor, and the Investor desires to purchase from the Company,
shares of Class A common stock of the Company, par value $0.01 per share (the
“Common Stock”). In consideration of the premises and mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


SECTION 1          


Purchase and Sale of Shares


1.1          Sale of Shares. Subject to the terms and conditions hereof, the
Company will issue and sell to the Investor, and the Investor will purchase from
the Company, on the Closing Date (as defined below), for a total purchase price
of $49,999,989.78 (the “Purchase Price”), 2,981,514 shares of Common Stock (the
“Shares”).


1.2          Closing. The purchase and sale of the Shares shall take place
remotely via the exchange of documents and signatures (the “Closing”) at such
time as all conditions set forth in Section 4 and Section 5 have been fulfilled
or waived in writing by the Investor and the Company, as applicable, or at such
other time as agreed by both parties (any such time, the “Closing Date”). At the
Closing, the Company will cause the transfer agent and registrar for Common
Stock to reflect the issuance of the Shares to the Investor and, concurrently,
the Investor shall pay the Purchase Price by wire transfer in accordance with
the Company’s instructions.


SECTION 2          


Representations and Warranties of the Company


The Company hereby represents and warrants the following as of the Closing Date:


2.1          Organization and Good Standing and Qualifications. The Company has
been duly organized and is validly existing as a corporation in good standing
under the laws of the State of Delaware, with requisite power and authority to
own or lease its properties and conduct its business as now being conducted. The
Company is duly qualified as a foreign corporation to do business and is in good
standing in every jurisdiction in which the nature of the business conducted or
property owned or leased by it makes such qualification necessary, other than
those in which the failure so to qualify or be in good standing would not have a
Material Adverse Effect. For purposes of this Agreement, “Material Adverse
Effect” shall mean any event or condition that would reasonably be likely to
have a material adverse effect on the business, operations, properties, or
financial condition of the Company and its consolidated subsidiaries, taken as a
whole, or adversely affect in any material respect the ability of the Company to
perform its obligations; provided, that none of the following shall constitute a
“Material Adverse Effect”: the effects of conditions or events that are
generally applicable to the capital, financial, banking or currency markets and
the renewable energy industry, and changes in the market price of Common Stock.

--------------------------------------------------------------------------------

2.2          Authorization. (i) The Company has the requisite corporate power
and authority to enter into and perform its obligations under this Agreement;
(ii) the execution and delivery of this Agreement by the Company, the
consummation by the Company of the transactions contemplated hereby and thereby
and the issuance, sale and delivery of the Shares have been duly authorized by
all necessary corporate action and no further consent or authorization of the
Company, its Board of Directors or its stockholders is required; and (iii) the
Agreement has been duly executed and delivered and constitutes a valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, securities, insolvency, or similar laws relating to, or affecting
generally the enforcement of, creditors’ rights and remedies, or indemnification
or by other equitable principles of general application.


2.3          Valid Issuance of Shares. When the Shares are issued, sold and
delivered in accordance with the terms of this Agreement for the consideration
expressed herein, the Shares will be duly and validly issued and outstanding,
fully paid, and nonassessable, and will be free of all liens and restrictions on
transfer other than restrictions on transfer under applicable state and federal
securities laws and the Investor shall be entitled to all rights accorded to a
holder of shares of Common Stock.


2.4          No Conflict. The execution, delivery and performance by the Company
of this Agreement and the consummation of the transactions contemplated hereby
and thereby do not and will not (i) contravene or conflict with the certificate
of incorporation or bylaws of the Company, (ii) contravene or conflict with or
constitute a material default under any law binding upon or applicable to the
Company or (iii) contravene or conflict with or constitute a material default
under any material agreement or judgment binding upon or applicable to the
Company.


2.5          Consents. Except for the consents that have been obtained on or
prior to the Closing (including applicable regulatory approvals, if any) or
filings required by the federal securities laws or stock exchange rules, no
consent, approval, license, order, authorization, registration, declaration or
filing with or of any governmental entity or other person is required to be done
or obtained by the Company in connection with (i) the execution and delivery by
the Company of this Agreement, (ii) the performance by the Company of its
obligations under this Agreement or (iii) the consummation by the Company of any
of the transactions contemplated by this Agreement.


2.6          Compliance. The Company is not, and the execution and delivery of
this Agreement and the consummation of the transactions contemplated herewith
will not cause the Company to be (i) in violation or default of any provision of
any instrument, mortgage, deed of trust, loan, contract, (ii) in violation of
any provision of any judgment, decree, order or obligation to which it is a
party or by which it or any of its properties or assets are bound, or (iii) in
violation of any federal, state or, to its knowledge, local statute, rule or
governmental regulation, in the case of each of clauses (i), (ii) and (iii),
which would have a Material Adverse Effect.


2.7          Capitalization. As of October 2, 2019 (the “Reference Date”), a
total of 209,154,985 shares of Common Stock were issued and outstanding,
increased thereafter solely as set forth in the next sentence. Other than in the
ordinary course of business, the Company has not issued any capital stock since
the Reference Date other than pursuant to (i) employee benefit plans,
(ii) outstanding warrants or options and (iii) an underwritten public offering
of Common Stock, as described in a prospectus supplement, dated October 3, 2019,
relating to a prospectus of the Company, dated October 3, 2019 (the “October
2019 Public Offering”). The outstanding shares of capital stock of the Company
have been duly and validly issued and are fully paid and nonassessable, were not
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase securities.


2

--------------------------------------------------------------------------------

2.8          Exemption from Registration, Valid Issuance. Subject to, and in
reliance on, the representations, warranties and covenants made herein by the
Investor, the issuance and sale of the Shares in accordance with the terms set
forth in this Agreement may occur without registration under the Securities Act
of 1933, as amended (the “Securities Act”), pursuant to the Section 4(a)(2)
thereof. The sale and issuance of the Shares pursuant to, and the Company’s
performance of its obligations under, this Agreement will not (i) result in the
creation or imposition of any liens, charges, claims or other encumbrances upon
the Shares or any of the assets of the Company, or (ii) entitle the holders of
any outstanding shares of capital stock of the Company to preemptive or other
rights to subscribe to or acquire the Shares or other securities of the Company.


2.9          Transfer Taxes. All stock transfer or other taxes (other than
income taxes) which are required to be paid in connection with the sale and
transfer of the Shares to be sold to Investor hereunder will be, or will have
been, fully paid or provided for by the Company and all laws imposing such taxes
will be or will have been fully complied with.


2.10          Investment Company. The Company is not and, after giving effect to
the offering and sale of the Shares, will not be an “investment company” as
defined in the Investment Company Act of 1940, as amended.


2.11          Brokers. No brokers, finders or financial advisory fees or
commissions will be payable by the Company or any of its subsidiaries in respect
of the transactions contemplated by this Agreement.


2.12          Registration Rights. The Company acknowledges and agrees that all
Shares issued to the Investor pursuant to this Agreement shall be “Registrable
Shares” as defined in the Registration Rights Agreement, dated October 16, 2017,
as subsequently amended and/or supplemented, among the Company, the Investor and
Orion US Holdings, L.P.


SECTION 3          


Representations and Warranties of the Investor


The Investor hereby represents and warrants the following as of the Execution
Date:


3.1          Experience. The Investor is experienced in evaluating companies
such as the Company, has such knowledge and experience in financial and business
matters that the Investor is capable of evaluating the merits and risks of the
Investor’s prospective investment in the Company, and has the ability to bear
the economic risks of the investment.


3.2          Investment. The Investor is acquiring the Shares for investment for
its own account and not with the view to, or for resale in connection with, any
distribution thereof. The Investor understands that the Shares have not been and
will not be registered under the Securities Act by reason of a specific
exemption from the registration provisions of the Securities Act which depends
upon, among other things, the bona fide nature of the investment intent as
expressed herein. The Investor further represents that it does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participation to any third person with respect to any of the
Shares.


3.3          Rule 144. The Investor acknowledges that the Shares must be held
indefinitely unless subsequently registered under the Securities Act or an
exemption from such registration is available. The Investor is aware of the
provisions of Rule 144 promulgated under the Securities Act which permit limited
resale of shares purchased in a private placement subject to the satisfaction of
certain conditions. In connection therewith, the Investor acknowledges that the
Company will make a notation on its stock books regarding the restrictions on
transfers set forth in this Section 3, and will transfer the Shares on the books
of the Company only to the extent not inconsistent herewith and therewith.
3

--------------------------------------------------------------------------------

3.4          Access to Information. The Investor has received and reviewed
information about the Company and has had an opportunity to discuss the
Company’s business, management and financial affairs with its management, and to
review the Company’s facilities. The Investor has had a full opportunity to ask
questions of and receive answers from the Company, or any person or persons
acting on behalf of the Company, concerning the terms and conditions of an
investment in the Shares. The Investor is not relying upon, and has not relied
upon, any statement, representation or warranty made by any person, except for
the statements, representations and warranties contained in this Agreement.


3.5          Authorization. This Agreement when executed and delivered by the
Investor will constitute a valid and legally binding obligation of the Investor,
enforceable in accordance with its terms, subject to: (i) judicial principles
respecting election of remedies or limiting the availability of specific
performance, injunctive relief, and other equitable remedies; and
(ii) bankruptcy, insolvency, reorganization, moratorium or other similar laws
now or hereafter in effect generally relating to or affecting creditors’ rights.


3.6          Investor Status. The Investor acknowledges that it is an
institutional “accredited investor” as defined in Rule 501(a) of Regulation D of
the Securities Act, and the Investor shall submit to the Company such further
assurances of such status as may be reasonably requested by the Company.


3.7          No Inducement. The Investor was not induced to participate in the
offer and sale of the Shares by the filing of any registration statement in
connection with any public offering of the Company’s securities, and the
Investor’s decision to purchase the Shares hereunder was not influenced by the
information contained in any such registration statement.


3.8          No Conflicts. The execution, delivery and performance by the
Investor of this Agreement do not and will not (i) contravene or conflict with
its organizational documents, (ii) contravene or conflict with or constitute a
default under any material provision of any law binding upon or applicable to
the Investor or (iii) contravene or conflict with or constitute a default under
any material contract or other material agreement or judgment, order, writ,
injunction, citation, award or decree of any nature binding upon or applicable
to the Investor.


3.9          Consent. Except for the consents that have been obtained on or
prior to the Closing (including applicable regulatory approvals, if any) no
consent, approval, license, order, authorization, registration, declaration or
filing with or of any governmental entity or other person is required to be done
or obtained by the Investor in connection with (i) the execution and delivery by
the Investor of this Agreement, (ii) the performance by the Investor of its
obligations under this Agreement or (iii) the consummation by the Investor of
any of the transactions contemplated by this Agreement.


SECTION 4          


Conditions to Investor’s Obligations at Closing


The obligations of the Investor under this Agreement are subject to the
fulfillment on or before the Closing of each of the following conditions, any of
which may be waived in writing by the Investor (except to the extent not
permitted by law):


4.1          No Injunction, etc. No preliminary or permanent injunction or other
binding order, decree or ruling issued by a court or governmental agency shall
be in effect which shall have the effect of preventing the consummation of the
transactions contemplated by this Agreement. No action or claim shall be pending
before any court or quasi-judicial or administrative agency of any federal,
state, local or foreign jurisdiction or before any arbitrator wherein an
unfavorable injunction, judgment, order, decree, ruling or charge would be
reasonably likely to (i) prevent consummation of any of the transactions
contemplated by this Agreement, (ii) cause any of the transactions contemplated
by this Agreement to be rescinded following consummation or (iii) have the
effect of making illegal the purchase of, or payment for, any of the Shares by
the Investor.
4

--------------------------------------------------------------------------------

4.2          Representations and Warranties. The representations and warranties
of the Company contained in Section 2 shall have been true and correct in all
material respects on and as of the Closing with the same effect as though such
representations and warranties had been made on and as of the Closing.


4.3          Securities Laws. The offer and sale of the Shares to the Investor
pursuant to this Agreement shall be exempt from the registration requirements of
the Securities Act and the registration and/or qualification requirements of all
applicable state securities laws.


4.4          Authorizations. All authorizations, approvals or permits, if any,
of any governmental authority or regulatory body that are required in connection
with the lawful issuance and sale of the Shares pursuant to this Agreement shall
have been duly obtained and shall be effective on and as of the Closing.


4.5          October 2019 Public Offering. The sale of 14,907,573 shares of
Common Stock by the Company pursuant to the October 2019 Public Offering shall
have been consummated.


SECTION 5          


Conditions to the Company’s Obligations at Closing


The obligations of the Company to the Investor under this Agreement are subject
to the fulfillment on or before the Closing of each of the following conditions
by the Investor:


5.1          No Injunction, etc. No preliminary or permanent injunction or other
binding order, decree or ruling issued by a court or governmental agency shall
be in effect which shall have the effect of preventing the consummation of the
transactions contemplated by this Agreement. No action or claim shall be pending
before any court or quasi-judicial or administrative agency of any federal,
state, local or foreign jurisdiction or before any arbitrator wherein an
unfavorable injunction, judgment, order, decree, ruling or charge would be
reasonably likely to (i) prevent consummation of any of the transactions
contemplated by this Agreement, (ii) cause any of the transactions contemplated
by this Agreement to be rescinded following consummation or (iii) have the
effect of making illegal the purchase of, or payment for, any of the Shares by
the Investor.


5.2          Representations and Warranties. The representations and warranties
of the Investor contained in Section 3 shall be true and correct in all material
respects on and as of the Closing with the same effect as though such
representations and warranties had been made on and as of the Closing.


5.3          Securities Law Compliance. The offer and sale of the Shares to the
Investor pursuant to this Agreement shall be exempt from the registration
requirements of the Securities Act and the registration and/or qualification
requirements of all applicable state securities laws.
5

--------------------------------------------------------------------------------

5.4          Authorizations. All authorizations, approvals or permits, if any,
of any governmental authority or regulatory body that are required in connection
with the lawful issuance and sale of the Shares pursuant to this Agreement shall
have been duly obtained and shall be effective on and as of the Closing.


5.5          October 2019 Public Offering. The sale of 14,907,573 shares of
Common Stock by the Company pursuant to the October 2019 Public Offering shall
have been consummated.


SECTION 6    




Resales


6.1          Restrictive Legend. The certificates representing the Shares, when
issued, will bear a restrictive legend in substantially the following form:


“THE SECURITIES EVIDENCED OR CONSTITUTED HEREBY HAVE BEEN ISSUED WITHOUT
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) AND MAY
NOT BE SOLD, OFFERED FOR SALE, TRANSFERRED, PLEDGED OR HYPOTHECATED WITHOUT
REGISTRATION UNDER THE ACT UNLESS EITHER (i) THE COMPANY HAS RECEIVED AN OPINION
OF COUNSEL, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY, TO THE
EFFECT THAT REGISTRATION IS NOT REQUIRED IN CONNECTION WITH SUCH DISPOSITION OR
(ii) THE SALE OF SUCH SECURITIES IS MADE PURSUANT TO SECURITIES AND EXCHANGE
COMMISSION RULE 144.”


The legend set forth in this Section 6.1 and the related notation in the
Company’s stock books shall be removed and the Company shall issue a certificate
without such legend or any other legend to the holder of the Shares or issue to
such holder by electronic delivery at the applicable balance account at The
Depository Trust Company, if (i) the Shares are registered for resale under the
Securities Act, (ii) the Shares are sold or transferred in compliance with to
Rule 144 and the Company has received such documents and other information as it
shall have reasonably requested to demonstrate compliance of such transfer or
sale with Rule 144, or (iii) the Shares are eligible for sale under Rule 144,
without the requirement for the Company to be in compliance with the current
public information required under Rule 144. Following Rule 144 becoming
available for the resale of Shares, without the requirement for the Company to
be in compliance with the current public information required under Rule 144,
the Company shall (at the Company’s expense), upon the written request of the
Investor, cause its counsel to issue to the Company’s transfer agent a legal
opinion authorizing the issuance of a certificate representing the Shares
without any restrictive or other legends, if requested by such transfer agent.


SECTION 7          


Miscellaneous


7.1          Governing Law. This Agreement shall be governed in all respects by
the laws of the State of New York as applied to agreements entered into and
performed entirely in the State of New York by residents thereof.


7.2          Survival. The representations, warranties, covenants and agreements
made herein shall survive any investigation made by the Investor and the
Closing.
6

--------------------------------------------------------------------------------

7.3          Successors, Assigns. Except as otherwise provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.
This Agreement may not be assigned by any party without the prior written
consent of the other parties hereto; except that any party may assign this
Agreement to any third party that acquires all or substantially all of such
party’s business, whether by merger, sale of assets or otherwise.


7.4          Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be sent by facsimile (receipt confirmed)
or mailed by registered or certified mail, postage prepaid, return receipt
requested, or otherwise delivered by hand or by messenger, addressed,


if to the Company, at the following address:


TerraForm Power, Inc.
200 Liberty Street, 14th Floor
New York, New York 10821
Attention:           General Counsel and Secretary
Telephone:          (646) 992-2400
E-mail:                wfyfe@terraform.com


if to the Investor, at the following address:


BBHC Orion Holdco L.P.
181 Bay Street, Suite 300
Toronto, Ontario
M5J 2T3
Attention:          General Counsel
E-mail:              Jennifer.Mazin@brookfield.com


or at such other address as any party shall have furnished to the other parties
in writing. All notices and communications under this Agreement shall be deemed
to have been duly given (i) when delivered by hand, if personally delivered,
(ii) when received by a recipient, if sent by email, (iii) when sent, if sent by
facsimile, with an acknowledgement of sending being produced by the sending
facsimile machine or (iv) one business day following sending within the United
States by overnight delivery via commercial one-day overnight courier service.


7.5          Expenses. Each of the Company and the Investor shall bear its own
expenses and legal fees incurred on its behalf with respect to this Agreement
and the transactions contemplated hereby.


7.6          Counterparts. This Agreement may be executed in counterparts, each
of which shall be enforceable against the party actually executing the
counterpart, and all of which together shall constitute one instrument.


7.7          Severability. In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision; provided that no such severability shall be effective if
it materially changes the economic benefit of this Agreement to any party.


7.8          Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties with regard to the subjects hereof
and thereof. No party shall be liable or bound to any other party in any manner
with regard to the subjects hereof or thereof by any warranties, representations
or covenants except as specifically set forth herein or therein.
7

--------------------------------------------------------------------------------

7.9          Waiver. The failure of either party to assert a right hereunder or
to insist upon compliance with any term or condition of this Agreement shall not
constitute a waiver of that right or excuse a similar subsequent failure to
perform any such term or condition by the other party. None of the terms,
covenants and conditions of this Agreement can be waived except by the written
consent of the party waiving compliance.


[SIGNATURE PAGES FOLLOW]
8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.



 
TERRAFORM POWER, INC.


 
By:
/s/ William Fyfe
 


Name:
William Fyfe
   
Title:
General Counsel & Secretary





[Signature Page to Class A Common Stock Purchase Agreement]

--------------------------------------------------------------------------------

 
BBHC ORION HOLDCO L.P., by its general
partner ORION CANADIAN AIV GP INC.


 
By:
/s/ Julian Deschatelets
 


Name: Julian Deschatelets    
Title:
Senior Vice President
             
By:
/s/ Adrienne Moore
 


Name:
Adrienne Moore    
Title:
Vice President
     
 



[Signature Page to Class A Common Stock Purchase Agreement]

--------------------------------------------------------------------------------